FILED
                                                                       April 19, 2016
                                                               In the Office of the Clerk of Court
                                                             WA State Court of Appeals, Division Ill


         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Parental Rights to       )         No. 33115-6-111
                                              )         (consolidated with
J.B.; L.W.-B.; and J.W.-B.                    )         No. 33116-4-111
                                              )         No. 33117-2-111
                                              )         No. 33118-1-111
                                              )         No. 33119-9-111)
                                              )
                                              )         UNPUBLISHED OPINION
                                              )

       PENNELL, J. -This case involves an appeal of an order terminating parental rights.

Both parents contend the statutory "best interests of the child" standard in RCW

13.34.190 is unconstitutionally vague. In addition, the father, L.W., challenges several

factual findings pertaining to his order of termination. We find no error and affirm.

                                          FACTS

       J.B. is the mother of three minor children. L.W. is the presumed father of J.B.'s

middle child (a son) and alleged father of J.B.'s youngest child (a daughter).

       In March 2013, the trial court found all three children dependent based on

concerns about abuse and neglect. The dispositional orders required J.B. and L.W. to

participate in services. Initially, the parents were compliant. However, by mid-2013,

things changed. Despite caseworkers' assertions they were willing to schedule around

L.W.'s schedule, L.W. cited his work schedule as the reason for not engaging in services.

J.B. similarly stopped using the offered services. Caseworkers had difficulty contacting

J.B. and L.W. over the course of the dependency. J.B. abandoned visits with her oldest
No. 33115-6-III (consol. w/ Nos. 33116-4-III, 33117-2-III, 33118-1-III and 33119-9-III)
In re Parental Rights to JB.; L. W-B.; and J W-B


child not long after the dependency was initiated. The trial court eventually ordered

J.B.'s visits with her oldest child be stopped at J.B.'s request. J.B. and L.W. stipulated to

suspending visitation with the two children held in common in June 2013. J.B.'s visits

with the two younger children were reinstated in September 2013, but L.W.'s were not as

he failed to attend the hearing.

       On December 2, 2013, the Department of Social and Health Services (DSHS)

moved to terminate parental rights as to all three children. Trial was held on October 28-

30, 2014. During trial, the court heard testimony from numerous witnesses and reviewed

33 exhibits. Throughout the trial, J.B.'s attendance was intermittent and L.W. only

briefly attended on the final day of trial before returning to work.

       The trial court found both J.B. and L.W. unfit to parent. With respect to L.W. (the

only parent challenging the court's findings), the court cited the abuse L.W. inflicted on

two of the three children, his failure to engage successfully in the recommended services,

dangerous discipline used with the children, his refusal to acknowledge his mental health

disorders, drug problems apparently no longer in remission, his failure to meet simple

conditions to reinstate visits with the two youngest children, and his failure to understand

J.B. 's deficiencies. The trial court went on to note case-specific factors supporting the

children's need for permanency and showing termination was in the children's best



                                              2
No. 33115-6-111 (consol. w/ Nos. 33116-4-111, 33117-2-111, 33118-1-111 and 33119-9-111)
In re Parental Rights to J.B.; L. W-B.; and J. W-B


interests. Among other things, the court discussed J.B. and L.W. 's behavior during a

parenting assessment, the younger children's anxious attachment to their parents, the

treating therapist's conclusion J.B. and L.W. were unaware of how their behavior affected

the children, L.W.'s use of inappropriate discipline, the children's fear of their parents,

and the progress the children had made in their foster homes.

                                        ANALYSIS

       Substantial Evidence

       L. W. contends the court's findings of fact in support of termination were

unsupported by the evidence. During the proceedings below, the State was required to

prove the statutory factors justifying termination by clear, cogent, and convincing

evidence. RCW 13.34.190(1 )(a)(i). With this burden satisfied, the State was then

required to prove by a preponderance of the evidence that termination would be in the

best interests of the children. In re Welfare ofC.B., 134 Wash. App. 942, 952, 143 P.3d
846 (2006).

       We will uphold the trial court's findings on appeal so long as they are supported by

substantial evidence in light of the applicable burden of proof. Id. at 952-53.

"Substantial evidence is evidence sufficient to persuade a fair-minded rational person of

the truth of the declared premise." Id. at 953. The trial court's decision is entitled to



                                              3
No. 33115-6-III (consol. w/ Nos. 33116-4-III, 33117-2-III, 33118-1-III and 33119-9-III)
In re Parental Rights to J.B.; L. W-B.; and J. W-B


deference, and this court does not judge the credibility of witnesses or weigh the

evidence. Id. at 952-53.

       L.W. makes three challenges to the trial court's findings. He argues the court erred

in finding (1) his two children were anxious about his availability, (2) his son was afraid

of him, and (3) he made no positive changes throughout the dependency.

       L. W.' s first assignment of error appears to center on the concern that the trial court

simply held L.W.'s lack of visitation against him. This was not the case. While the trial

court recognized L.W.'s children had a better relationship with him than their mother,

numerous witnesses testified to the children's anxious attachment to their father.

Furthermore, the treating therapist, Dr. Moore, explained that L.W. failed to appreciate

the emotional impact on his children when he did not show up for visits. Substantial

evidence supports the trial court's finding that L.W.'s children were anxious about his

availability.

       Next, L.W. challenges the court's finding that his son was afraid of him. L.W.

contends substantial evidence does not support this finding because there was testimony

his son's previous foster father also traumatized him. 1 L.W. does not challenge the trial


       1
        In a footnote, L. W. argues finding of fact XVII is not supported by substantial
evidence for the same reason. That finding states the allegations in the termination
petition are true and adopted as a finding of fact. It is unclear what exactly L.W. is

                                              4
No. 33115-6-III (consol. w/ Nos. 33116-4-III, 33117-2-III, 33118-1-III and 33119-9-III)
In re Parental Rights to JB.; L. W.-B.; and J W.-B


court's finding that L.W. had "beat his son with belts and cords" and that he engaged in

"[ d]angerous discipline rising to torture." Clerk's Papers (CP) at 171-72. Nor does he

challenge the finding that L. W. abused J.B.' s oldest child in the presence of his son.

Perhaps not surprisingly, given this level of abuse, several witnesses testified that L. W. 's

son displayed fear specific to his father. Again, substantial evidence supports the trial

court's findings.

       Lastly, L.W. challenges the trial court's conclusion he made no positive changes

throughout the dependency. He argues he did engage in services, although the demands

of his work schedule interfered with their completion. He points to his positive

interactions with his two children as further support. L.W. 's argument ignores the

majority of the evidence. Throughout the dependency, L.W. repeatedly refused to either

engage in or complete court-ordered services, despite numerous offers to accommodate

his work schedule. In addition, except for a four-month period in early 2013, L.W. did

not participate in urinalysis testing. L.W. 's participation in services went from bad to

worse during the last year of the dependency. Prior to the trial in October 2014, the last


challenging. None of the allegations in either the termination petition or the amended
termination petition specifically pertain to the child's fear of his father. Assignments of
error as to findings of fact must comply with RAP 10.3(a)(6) and 10.4(c). This court will
not review challenged findings without citation to the record showing why the findings
are unsupported. In re Welfare of HS., 94 Wash. App. 511, 520, 973 P.2d 974 (1999).

                                              5
No. 33115-6-111 (consol. w/ Nos. 33116-4-111, 33117-2-111, 33118-1-111 and 33119-9-111)
In re Parental Rights to J.B.; L. W-B.; and J. W-B


time L.W. had visited his children was in May 2013. L.W. had been provided the

opportunity to have visitation reinstated, but he failed to take any steps to do so. Even at

the termination trial, L.W. only showed up for a brief period on the last day. Substantial

evidence shows L.W. did not make any positive changes throughout the dependency.

       Constitutionality of Best Interests Standard

       Both J.B. and L.W. make a facial vagueness challenge to the "best interests of the

child" standard set forth in RCW 13 .34.190(1 )(b ). The state statute does not define "best

interests of the child." As the Washington Supreme Court has explained,

       (C]riteria for establishing the best interests for the welfare of the child are
       necessarily absent, since each case presents its own peculiar facts and
       circumstances, and the complexity of these, as well as the need for
       individualized treatment, militates against the mandatory consideration of
       certain specified factors in every case .... Were the legislature to define the
       terms in question more precisely than it has already done, the result might
       well be an inflexibility that deterred rather than promoted the pursuit of the
       child's best interests.

In re Welfare ofAschauer, 93 Wash. 2d 689, 697-98 n.5, 611 P.2d 1245 (1980).

       This court reviews challenges to the constitutionality of a statute de novo. In re

Welfare ofA. W, 182 Wash. 2d 689, 701, 344 P.3d 1186 (2015). A statute is presumed to be.

constitutional, and the party challenging that presumption bears the burden of proving

beyond a reasonable doubt the statute is unconstitutional. Id.




                                              6
No. 33115-6-111 (consol. w/ Nos. 33116-4-111, 33117-2-111, 33118-1-111 and 33119-9-111)
In re Parental Rights to J.B.; L. W.-B.; and J. W.-B


       The challenge made by J.B. and L.W. fails to recognize well-settled case law on

constitutional vagueness. Vagueness challenges that do not involve First Amendment

rights are evaluated in light of the particular facts of each case. City ofSpokane v.

Douglass, 115 Wash. 2d 171, 182, 795 P.2d 693 (1990). Consequently, where a challenged

statute does not involve First Amendment interests, the statute is not properly evaluated

for facial vagueness. Id. Rather, the statute must be judged as applied. Id.

Termination proceedings do not involve First Amendment rights. See In re Welfare of

H.S., 94 Wash. App. 511, 524, 973 P.2d 974 (1999) (vagueness challenge to RCW

13.34.180(5)); CB., 79 Wash. App. at 689 (challenge to former RCW 13.34.190(2)).

Although the parents' right of association with their children is implicated, the right of

intimate association falls under the Fourteenth Amendment, not the First Amendment.

Roberts v. United States Jaycees, 468 U.S. 609, 618, 104 S. Ct. 3244, 82 L. Ed. 2d 462

(1984); City of Bremerton v. Widell, 146 Wash. 2d 561, 575-76, 51 P.3d 733 (2002).

Accordingly, the challenges posed here can only be evaluated as applied, in light of the

particular facts of the case. State v. Ha/stein, 122 Wash. 2d 109, 117, 857 P.2d 270 (1993).

       J.B. and L.W. have made no argument that RCW 13.34.190 was vague as applied

to the particular facts of their case. Thus, they have not met their burden to prove the




                                             7
    ff
    I
    a
    I'
    )j

!
!
         No. 33115-6-III (consol. w/ Nos. 33116-4-III, 33117-2-III, 33118-1-III and 33119-9-III)
1        In re Parental Rights to J.B.; L. W-B.,· and J. W-B
    j

l        statute is unconstitutional, and their challenge must fail. 2


I
I
~
                Based upon the foregoing, the orders of termination are hereby affirmed.

                A majority of the panel has determined this opinion will not be printed in the
i;
!        Washington Appellate Reports, but it will be filed for public record pursuant to RCW
I
1        2.06.040.

j
I                                                    Pennell, J.
!
         WE CONCUR:


I
l                                                    l a~r,~~,- ~C.,.,..'-·J, A. C..T
                                                     Lawrence-Berrey, A.CJ. /


I!

                2
                  Even if this court were to review the vagueness challenge on the merits, J.B. and
         L.W. still cannot prevail. This court reads the statute as a whole. H.S., 94 Wash. App. at
         525. J.B. and L.W. challenge only the single subsection of the statute that includes the
         phrase "best interests of the child" while ignoring the remaining factors the State was
         required to prove. RCW 13.34.180, .190. In the context ofthe statute as a whole, the
         phrase "best interests of the child" is not subjective. In Aschauer, the court
         acknowledged the phrases "proper parental care" and "proper maintenance" in the
         dependency statutes could be "subject to value judgments, which may vary from person to
         person or from judge to judge." 93 Wash. 2d at 697. But the phrases took on an objective
         meaning viewed in context: "these expressions do not stand in isolation. If the statute is
         viewed as a whole, its meaning takes on substantial objectivity." Id. The same reasoning
         applies here.                                                                                I
                                                                                                      i
                                                        8                                             f
                                                                                                      I
                                                                                                      J